Name: Commission Regulation (EEC) No 2377/93 of 27 August 1993 amending Commission Regulation (EEC) No 1235/93 on the supply of beef held in intervention stocks to the people of Albania pursuant to Council Regulation (EEC) No 3106/92
 Type: Regulation
 Subject Matter: animal product;  Europe;  trade policy;  cooperation policy
 Date Published: nan

 Avis juridique important|31993R2377Commission Regulation (EEC) No 2377/93 of 27 August 1993 amending Commission Regulation (EEC) No 1235/93 on the supply of beef held in intervention stocks to the people of Albania pursuant to Council Regulation (EEC) No 3106/92 Official Journal L 218 , 28/08/1993 P. 0015 - 0016COMMISSION REGULATION (EEC) No 2377/93 of 27 August 1993 amending Commission Regulation (EEC) No 1235/93 on the supply of beef held in intervention stocks to the people of Albania pursuant to Council Regulation (EEC) No 3106/92THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3106/92 of 26 October 1992 on action for the supply of agricultural products to the people of Albania (1), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 309/93 (2) lays down general detailed rules for the application of Council Regulation (EEC) No 3106/92; Whereas Commission Regulation (EEC) No 1235/93 (3) lays down specific detailed rules for the supply of beef held in intervention stocks; Whereas the Albanian authorities are experiencing storage problems and are therefore asking for the deliveries of the remaining supplies to be spread over a longer period; Whereas in view of the budget resources available and the additional obligations imposed on successful tenderers, it is necessary to lay down different conditions for paying for supplies and releasing securities, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1235/93 is hereby amended as follows: 1. in Article 2 '31 August 1993' is replaced by '10 October 1993'; 2. Article 3a is inserted: 'Article 3a Notwithstanding Article 11 (1) and (2) of Commission Regulation (EEC) No 309/93, the intervention agency shall, on the date of the complete taking-over of each instalment of the lot, pay the successful tenderer a sum equivalent to the costs of supply for the quantities in question, on presentation of proof of the lodging of a security against payment in favour of the intervention agency for a sum equal to the amount of the payment to be received. The payment security shall be released for the quantities for which the documents specified in Article 11 (1) of Commission Regulation (EEC) No 309/93 have been presented to the intervention agency.'; 3. Article 3b is inserted: 'Article 3b Notwithstanding Article 13 (3) of Commission Regulation (EEC) No 309/93, the supply security shall be released when the successful tenderer provides proof, for each instalment, of having fulfilled his obligations.'; 4. Annex I is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 312, 29. 10. 1992, p. 2. (2) OJ No L 36, 12. 2. 1993, p. 30. (3) OJ No L 124, 20. 5. 1993, p. 34. ANNEX 'ANNEX I /* Tables: see OJ */